Exhibit ASSET PURCHASE AGREEMENT Between BENECORP BUSINESS SERVICES INC. Seller and THE RESOURCING SOLUTIONS GROUP, INC. Buyer DATED: DECEMBER 31, 2004 This ASSET PURCHASE AGREEMENT is entered into as of December 31, 2004 (the "Purchase Agreement") by and between THE RESOURCING SOLUTIONS GROUP, INC., a Nevada corporation ("Buyer"), and BENECORP BUSINESS SERVICES, INC., a Texas corporation ("Seller"). WITNESSETH: WHEREAS, Seller operates a professional employer services business primarily in the state of Texas (the business referred to as the "Purchased Business"); and WHEREAS, the parties desire that Seller transfer, convey and assign to Buyer certain assets, properties and rights of the Purchased Business; and that Buyer purchase and acquire the same, upon the terms set forth below. NOW, THEREFORE, in consideration of the premises and the mutual representations, warranties, covenants and agreements set forth below, the parties agree as follows: ARTICLE I TRANSFER OF PURCHASED ASSETS AND
